Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Thomas appeals the district court’s order dismissing without prejudice his 28 U.S.C. § 2241 (2006) petition. The district court dismissed the petition pursuant to Fed.R.Civ.P. 41(b) when Thomas failed to correct deficiencies in his complaint after being ordered to do so by the district court. Because Thomas may move to reopen his case and file an amended petition to cure the defects identified by the district court, we find that the dismissal order is interlocutory and not appeal-able. See Chao v. Rivendell Woods, Inc., 415 F.3d 342, 345 (4th Cir.2005); Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.